Case 5:17-cv-00063-NKM-JCH Document 162 Filed 05/07/19 Page 1 of 10 Pageid#: 5297




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                            HARRISONBURG DIVISION

  TERRY A. RIGGLEMAN,                           )
                                                )     Civil Action No. 5:17-cv00063
        Plaintiff,                              )
  v.                                            )
                                                )
  HAROLD CLARKE, et. al.,                       )
                                                )
        Defendants.                             )


       UNOPPOSED MOTION TO PERMIT PLAINTIFF’S EXPERT, PAUL
       GAGLIO, M.D. TO TESTIFY AT TRIAL VIA VIDEO CONFERENCE

        Plaintiff Terry Riggleman, through counsel, files this Unopposed Motion to

  Permit Plaintiff’s Expert, Paul Gaglio to Testify at Trial via Video Conference. In

  support of this motion, Plaintiff states the following:

            1. A bench trial is scheduled for Monday May 13, 2019 to Friday, May

                17, 2019 at 255 West Main Street, Charlottesville, Virginia before the

                Honorable Judge Norman K. Moon (ECF 147).

            2. Defendants have agreed to cross-examine Dr. Gaglio by video

                conference at the bench trial, and therefore do not oppose this

                motion.

            3. Plaintiff’s expert, Paul Gaglio, M.D., is on 24-hour call at his

                hospital in New York during the first four days of trial while 80% of


                                                                              1|Page
Case 5:17-cv-00063-NKM-JCH Document 162 Filed 05/07/19 Page 2 of 10 Pageid#: 5298




               the liver specialists at his hospital are attending national

               conferences. (See Exhibit 1, Declaration of Paul Gaglio.) As such,

               Dr. Gaglio will not be able to attend the Charlottesville trial in

               person until the morning of Friday, May 17. Id.

            4. Dr. Gaglio has made great efforts to make himself available to

               conduct his testimony by video conference on Tuesday, May 14

               from 2-5pm. Id.

            5. Due to the rigors of Dr. Gaglio’s clinical schedule, Plaintiff

               respectfully requests the Court permit Plaintiff’s Expert, Paul

               Gaglio, M.D. to testify at trial via video conference.

                                 LEGAL STANDARD

        Rule 43 of the Federal Rules of Civil Procedure, subtitled “Taking

  Testimony,” provides as follows:

        (a) In Open Court. At trial, the witnesses' testimony must be taken in
        open court unless a federal statute, the Federal Rules of Evidence,
        these rules, or other rules adopted by the Supreme Court provide
        otherwise. For good cause in compelling circumstances and with
        appropriate safeguards, the court may permit testimony in open court
        by contemporaneous transmission from a different location.

        The Advisory Committee Notes to the 1996 Amendments address Rule

  43(a), advising that “mere inconvenience” is not sufficient to justify compelling

  circumstances:

        Contemporaneous transmission of testimony from a different
                                                                                2|Page
Case 5:17-cv-00063-NKM-JCH Document 162 Filed 05/07/19 Page 3 of 10 Pageid#: 5299




        location is permitted only on showing good cause in compelling
        circumstances. . . . Transmission cannot be justified merely by
        showing that it is inconvenient for the witness to attend the trial.

  The Advisory Committee notes to Fed.R.Civ.P. 43 also indicate that good cause

  and compelling circumstances are established with “relative ease” where the

  parties have agreed upon the transmission of testimony. Scott Timber, Inc. v.

  United States, 93 Fed. Cl. 498, 500 (2010) (citing Fed.R.Civ.P. 43(a) advisory

  committee note (1996 amend.)).

        Importantly, as the Fourth Circuit has noted, remote testimony does not

  “preclude the respondent from confronting and conducting relevant cross-

  examination of the witnesses,” so it does not offend due process considerations.

  United States v. Baker, 45 F.3d 837, 843-44 (4th Cir. 1995). Despite

  videoconferencing's deficiencies, courts in this circuit and elsewhere have

  approved or affirmed its use in the civil context. See generally Rusu v. INS, 296

  F.3d 316 (4th Cir.2002) (asylum proceeding); United States v. Baker, 45 F.3d 837

  (4th Cir.1995) (civil commitment hearing); Edwards v. Logan, 38 F.Supp.2d 463

  (W.D.Va.1999) (civil rights action); see also In re Merck Prods. Liab. Litig., 439

  F.Supp.2d 640, 642 (E.D.La.2006) (listing cases). These cases reflect a “consistent

  sensitivity to the utility of evolving technologies that may facilitate more

  efficient, convenient, and comfortable litigation practices.” 9A Wright &

  Miller, Federal Practice & Procedure § 2414 (3d ed. 2008).


                                                                              3|Page
Case 5:17-cv-00063-NKM-JCH Document 162 Filed 05/07/19 Page 4 of 10 Pageid#: 5300




        Courts have justified contemporaneous transmission by “good cause in

  compelling circumstances” due to the “very unique needs” for hospital doctors

  to be present with their patients. See, e.g., Sallenger v. City of Springfield, No. 03-

  3093, 2008 WL 2705442, at *1 (C.D. Ill. July 9, 2008) (stating, “[a]s an ICU

  physician, Dr. Sood's employment presents a very unique need for his presence

  at work. This fact, together with the lack of prejudice to the defense, constitute

  compelling circumstances such that the Court finds it appropriate to allow Dr.

  Sood to testify by video conference.”)

        Courts have also found justification due simply to travel inconvenience

  when the parties were located in different states. See, e.g., Beltran–Tirado v.

  INS, 213 F.3d 1179, 1186 (9th Cir.2000) (affirming use of telephonic testimony for

  hearing in California where witness was in Missouri); Fed. Trade Comm'n v.

  Swedish Match N. Am., Inc., 197 F.R.D. 1, 2 (D.D.C.2000) (finding good cause for

  testimony by contemporaneous transmission—despite defendants’ opposition—

  where a witness would otherwise have to travel from Oklahoma to Washington,

  D.C., for trial, and concluding that no party would be prejudiced because the

  witness “will testify through live video in open court, under oath,” the opposing

  party “will have the opportunity to cross-examine the witness,” and the court

  “will have ample opportunity to assess the credibility of [the witness]”); Scott

  Timber, 93 Fed.Cl. at 499–501 (approving use of videoconferencing for trial in


                                                                                 4|Page
Case 5:17-cv-00063-NKM-JCH Document 162 Filed 05/07/19 Page 5 of 10 Pageid#: 5301




  Washington, D.C., where witness was in Oregon).

                     ARGUMENT AND CITATION OF AUTHORITY

       A. Good cause in compelling circumstances are shown in this unopposed
          motion

        Foremost, Defendants do not oppose this Motion and have agreed to cross

  examine Dr. Gaglio by video conference at the bench trial of this case, and this

  Court should therefore find good cause and compelling circumstances with

  “relative ease”—particularly in light of the fact that this Court has had the

  benefit of Dr. Gaglio’s in-person testimony to assess his credibility at Plaintiff’s

  preliminary injunction hearing last year. See Scott Timber, Inc., 93 Fed. Cl. at 500;

  Swedish Match, 197 F.R.D. at 2 (stating, “there is no practical difference between

  live testimony and contemporaneous video transmission. . . . To prefer live

  testimony over testimony by contemporaneous video transmission is to prefer

  irrationally one means of securing the witness's testimony which is exactly equal

  to the other.”).

        Plaintiff seeks permission for Dr. Gaglio to testify by contemporaneous

  video transmission not because it would be “merely inconvenient” for Dr. Gaglio

  to travel from New York City to Charlottesville, Virginia to testify in person, but

  because Dr. Gaglio has clinical obligations to patients that cannot be changed.

  From May 13 through 16, eight of the ten liver specialists at Dr. Gaglio’s hospital

  campus (Columbia University in New York) are attending conferences away
                                                                               5|Page
Case 5:17-cv-00063-NKM-JCH Document 162 Filed 05/07/19 Page 6 of 10 Pageid#: 5302




  from their hospital campus. (See Exhibit 1, Declaration of Paul Gaglio.) During

  that time, Dr. Gaglio and one other colleague are the only liver specialists on his

  hospital campus to cover patients, and he will be on 24-hour call until May 16. Id.

  The earliest that Dr. Gaglio can testify in court in person is the morning of May 17.

  Id. Other doctors cannot cover for Dr. Gaglio during this time because Dr. Gaglio

  is actually covering for those doctors during that same time. Id. Here, Dr.

  Gaglio’s circumstances are compelling and good cause is shown. See Swedish

  Match, 197 F.R.D. at 2; Scott Timber, Inc., 93 Fed. Cl. at 501; Sallenger, 2008 WL

  2705442, at *1.

        Furthermore, permitting Dr. Gaglio’s testimony by video does not

  prejudice the Defendants, who have agreed to video conference testimony of Dr.

  Gaglio at Mr. Riggleman’s trial. Defendants have cross-examined Dr. Gaglio in

  this case on two occasions already—one of those occasions was in person before

  this Court. In Scott Timber, the court found that “[a]mong other things, [the

  witness] previously appeared in person to testify at the trial of the liability phase

  of this case . . . and the court and the parties then had ample opportunity to

  evaluate her demeanor on the stand.” Scott Timber, Inc., 93 Fed. Cl. at 501. The

  court also found it compelling that the witness’s “further testimony by

  videoconferencing consequently will be linked with, and correlated to, that

  previously established foundation for her credibility as a witness.” Id.


                                                                              6|Page
Case 5:17-cv-00063-NKM-JCH Document 162 Filed 05/07/19 Page 7 of 10 Pageid#: 5303




        Here, Dr. Gaglio first appeared and testified in this Court in Plaintiff’s

  Preliminary Injunction hearing on May 21, 2018, and Dr. Gaglio again offered

  testimony by video conference in his deposition on February 18, 2019. At the

  injunction hearing, this Court asked questions of Dr. Gaglio directly and had the

  opportunity to evaluate his demeanor on the stand. At the bench trial, Dr. Gaglio

  is expected to testify consistently with his deposition and his in-court testimony

  at the preliminary injunction hearing. By video conference testimony at the

  bench trial, Defendants (indeed, the same defense attorney) will still have the

  opportunity to cross-examine Dr. Gaglio, and the court “will have ample

  opportunity to assess the credibility” of Dr. Gaglio. Swedish Match, 197 F.R.D. at

  2. For these reasons, Dr. Gaglio should be permitted to testify by video

  conference. See Id.; Scott Timber, Inc., 93 Fed. Cl. at 501.

       B. Appropriate safeguards are afforded for the integrity of Dr. Gaglio’s
          transmission

        In addition to good cause, Rule 43(a) requires appropriate safeguards be

  used to ensure the integrity of testimony given by contemporaneous

  transmission from a remote location, including:

        (1) Accurate identification of the witness;

        (2) Protection against influence from persons present with the witness; and

        (3) Accurate transmission.

  Fed.R.Civ.P. 43 advisory committee note (1996 amend.).
                                                                             7|Page
Case 5:17-cv-00063-NKM-JCH Document 162 Filed 05/07/19 Page 8 of 10 Pageid#: 5304




        By using video transmission, “[t]he ability of the fact finder to see and hear

  the witness is an essential safeguard in this regard.” See, e.g., Thornton v.

  Snyder, 428 F.3d 690, 698–99 (7th Cir.2005). In addition, Plaintiff and Dr. Gaglio

  have secured the same conference room at Columbia University Hospital where

  Dr. Gaglio was deposed by video conference on February 18, 2019. (See Exhibit 1,

  Declaration of Paul Gaglio.) To further this Court’s assurances that appropriate

  safeguards are taken, in order to provide further protection against any outside

  influence that could prejudice Dr. Gaglio’s answers, Plaintiff agrees that no one

  other than Dr. Gaglio and a support technician be present in the conference room

  during his testimony. Further, Dr. Gaglio can be provided in advance with all the

  documentary exhibits that might be needed during his testimony, and he should

  not require the assistance of any person during his testimony. Plaintiff’s request

  constitutes a reasonable safeguard appropriate for the circumstances. See Scott

  Timber, Inc., 93 Fed. Cl. at 501.

        In order to ensure an accurate, seamless video conference at trial, Plaintiff

  requests a test run with the Court’s technology team at a time that is convenient

  for the Court. Plaintiff and Dr. Gaglio have reserved the same conference room

  for Friday, May 10, 2019 from 3:00 pm to 4:00 pm, but another time can be

  arranged pursuant to the Court’s schedule.




                                                                             8|Page
Case 5:17-cv-00063-NKM-JCH Document 162 Filed 05/07/19 Page 9 of 10 Pageid#: 5305




                                   CONCLUSION

        For the reasons stated herein, Plaintiff requests this Court GRANT

  Plaintiff’s Unopposed Motion in its entirety.

        Respectfully submitted this 7th day of May 2019,

                                        /s/ MARIO B. WILLIAMS
                                        Mario B. Williams (Va. # 91955)

                                        /s/ ANDREW R. TATE
                                        Andrew R. Tate (Ga. #518068)

  NEXUS DERECHOS HUMANOS ATTORNEYS, INC.
  44 Broad Street, NW, Suite 200
  Atlanta, Georgia 30303
  (404) 254-0442/ (404) 935-9391 FAX
  mwilliams@ndh-law.com
  atate@ndh-law.com
  Counsel for Plaintiff




                                                                          9|Page
Case 5:17-cv-00063-NKM-JCH Document 162 Filed 05/07/19 Page 10 of 10 Pageid#: 5306




                              CERTIFICATE OF SERVICE

         I hereby certify that I have served a true and correct copy of the foregoing

   UNOPPOSED MOTION TO PERMIT PLAINTIFF’S EXPERT, PAUL GAGLIO,

   M.D. TO TESTIFY AT TRIAL VIA VIDEO CONFERENCE with the Clerk of

   Court using the CM/ECF system which will automatically send email

   notification of such filing to all counsel of record.



         Respectfully submitted this 7th day of May 2019,

                                           /s/ MARIO B. WILLIAMS
                                           Mario B. Williams (Va. # 91955)

                                           /s/ ANDREW R. TATE
                                           Andrew R. Tate (Ga. #518068)

   NEXUS DERECHOS HUMANOS ATTORNEYS, INC.
   44 Broad Street, NW, Suite 200
   Atlanta, Georgia 30303
   (404) 254-0442/ (404) 935-9391 FAX
   mwilliams@ndh-law.com
   atate@ndh-law.com
   Counsel for Plaintiff




                                                                             10 | P a g e
